DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/28/2021 and 5/29/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the term of “a unit configured to irradiate a light-absorbing material absorbing light with a laser beam corresponding to a light absorption wavelength of the light-absorbing material to fly the light-absorbing material” (line 2-6) is vague and renders the claims indefinite. The claim portion is generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Do applicants mean that “a unit configured to irradiate a light-absorbing material which wavelength is corresponding to a light absorption wavelength of the light-absorbing material to fly the light-absorbing material”

	Further, the term of “when a preceding beam radiation region and a following beam radiation region overlap” (line 7-8) is vague and renders the claims indefinite. As claim does not cite key elements (for examples, AO modulator, scanning system, material supply unit and target stage) in claimed apparatus, which amounts to a gap between the elements.  See MPEP § 2172.01. It is unclear what are the claimed regions and how the regions overlapping. And  it is also unclear that cited “preceding beam radiation region” and “following beam radiation region” are regions of the laser beam, or regions on the light-absorbing material, or regions on the target stage.

Claims 2-10 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.

Claim 11 has the same undefined issues as these of claim 1.

Regarding claim 2, the term of “a beam outer diameter of the laser beam” (line 5) is vague and renders the claims indefinite. As laser beams are commonly of Gaussian beams, which outer diameters are not constant. So “a beam outer diameter of the laser beam” does not define a specified value.
 
Regarding claim 3, the term of “sub” (line 4) is vague and renders the claims indefinite. The term of sub does not specify any parameters, configurations or processes of claimed pre-radiation or laser beam.

Claims 4-5 are rejected as containing the deficiencies of claim 3 through their dependency from claim 3.
	
Regarding claim 10, the term of “a peak power of the laser beam for heating is smaller than the laser beam configured to fly the light-absorbing material” (line 6-7) is vague and renders the claims indefinite. Do applicants mean that “a peak power of the laser beam for heating is smaller than a peak power of the laser beam configured to fly the light-absorbing material ”

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6- 8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Serra et al, “Laser-lnduced Forward Transfer: Fundamentals and Applications”; Adv. Mater. Technol., 4(1), 2019;  January 2019.

Regarding Claim 1, Serra teaches an apparatus configured to fly a light-absorbing material (abstract; fig. 1 and fig. 6), comprising 

a unit configured to irradiate a light-absorbing material absorbing light with a laser beam corresponding to a light absorption wavelength of the light-absorbing material to fly the light-absorbing material (fig. 6, LIFT, laser beam, liquid film, deposited droplets; page 7, left col., line 1-10, …the donor film, is responsible for absorbing most of the laser intensity, and upon vaporization provides the thrust required to propel a fraction of the donor material towards the receiving substrate), 

wherein when a preceding beam radiation region and a following beam radiation region overlap, the following beam radiation region is irradiated with the laser beam such that a beam centroid position is outside the preceding beam radiation region (fig. 8, Overlap (%); there is a range of overlaps between consecutive droplets that allows printing continuous lines; --e.g., Overlap (%) = 37.5% or less, corresponding to the centroid position being outside the preceding beam radiation region).

Regarding Claim 2, Serra teaches the apparatus configured to fly a light-absorbing material according to claim 1, further comprises a scan unit configured to scan the laser beam (page 2, right col., line 1-14, The formation of complex patterns in 2D and 3D, at writing speeds typically limited by the laser repetition rate, is made possible by translation of the source and receiving substrate or scanning and modulation of the laser beam. Computer-controlled translation stages and/or galvanometric scanning mirrors provide the rapid motion and required precision to generate high-resolution patterns from the individually printed voxels generated by the laser transfer process), 

wherein a scan speed by the scan unit is greater than 1/2 of a product of a beam outer diameter of the laser beam and a scan frequency (page 11, right col., line 30-35, Printing speed, The combination of both laser repetition rate and the speed of relative translation of the donor /receiver system with respect to the laser beam determine the resulting printing speed in a LIFT, -- scan speed is determined by scan frequency and laser beam; it would be obvious to choose the scan speed as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Thus one would have been motivated to optimize the threshold value to about 250 ns, because it is an art-recognized result-effective variable and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).

Regarding Claim 6, Serra teaches the apparatus configured to fly a light-absorbing material according to claim 1, wherein a folding process in which a quantity of light of the laser beam irradiating a pixel region of an exposure portion, the pixel region including one or more pixels from a boundary between the exposure portion and a non-exposure portion in a drawing region, is added to a quantity of light of the laser beam irradiating another pixel region of the exposure portion, is performed.
(The portion of claim is of a product-by-process claim (apparatus/process performed), even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113).

Regarding Claim 7, Serra teaches the apparatus configured to fly a light-absorbing material according to claim 6, wherein the folding process is performed for a plurality of directions in an image.
(The portion of claim is of a product-by-process claim (apparatus/process performed), even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113).

Regarding Claim 8, Serra teaches an apparatus configured to model a three-dimensional modeled object, comprising the apparatus configured to fly a light-absorbing material according to claim 1 (fig. 6, LIFT, laser beam, liquid film, deposited droplets; page 2, right col., line 1-14, The formation of complex patterns in 2D and 3D, at writing speeds typically limited by the laser repetition rate, is made possible by translation of the source and receiving substrate or scanning and modulation of the laser beam. Computer-controlled translation stages and/or galvanometric scanning mirrors provide the rapid motion and required precision to generate high-resolution patterns from the individually printed voxels generated by the laser transfer process).

Regarding Claim 11, 11. A method of flying a light-absorbing material (abstract; fig. 1 and fig. 6), comprising irradiating a light-absorbing material absorbing light with a pulsed laser beam corresponding to a light absorption wavelength of the light-absorbing material to fly the light-absorbing material (fig. 6, LIFT, laser beam, liquid film, deposited droplets; page 7, left col., line 1-10, …the donor film, is responsible for absorbing most of the laser intensity, and upon vaporization provides the thrust required to propel a fraction of the donor material towards the receiving substrate), 

wherein when a preceding beam radiation region and a following beam radiation region overlap, the laser beam is emitted to the following beam radiation region such that a beam centroid position is outside the preceding beam radiation region (fig. 8, Overlap (%); there is a range of overlaps between consecutive droplets that allows printing continuous lines; --e.g., Overlap (%) = 37.5% or less, corresponding to the centroid position being outside the preceding beam radiation region).

Claims 3-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Serra et al, “Laser-lnduced Forward Transfer: Fundamentals and Applications”; Adv. Mater. Technol., 4(1), 2019;  January 2019, in a view of Zenon et al (US 20180193948).

Regarding Claim 3, Serra discloses as set forth above but does not specifically disclose that the apparatus configured to fly a light-absorbing material according to claim 1, wherein before the laser beam that is main is emitted, - of emitting the laser beam that is sub is performed.

However, Zenon teaches an apparatus for material deposition (abstract; fig. 1 and fig. 2A-B); wherein before the laser beam that is main is emitted, pre-radiation of emitting the laser beam that is sub is performed (fig. 2A, 52—main laser beam, 54 sub-beams—one of 54 may be the pre-radiation).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Serra by the apparatus for material deposition of Zenon for the purpose of providing of an apparatus which enables a LIFT system to print on complicated 3D structures and can be operational in high volume manufacturing line (¶[0032], line 1-10).

Regarding Claim 4, Serra- Zenon combination teaches that the apparatus configured to fly a light-absorbing material according to claim 3, further comprising an acousto-optic modulator (fig. 2A, 48, 50 42-- acousto-optic deflector(AOD), as disclosed in Zenon), wherein the laser beam for the pre-radiation is generated by the acousto-optic modulator (fig. 2A, 42, 54, as disclosed in Zenon).

Regarding Claim 5, Serra- Zenon combination teaches that the apparatus configured to fly a light-absorbing material according to claim 3, further comprising a fiber laser configured to output the laser beam, wherein injection current to a main amplifier of the fiber laser is modulated to generate the laser beam for the pre- radiation (fig. 6, laser beam, , as disclosed in Serra; fig. 2A, 40-laser, as disclosed in Zenon; -- fiber lasers are well known in art; it would be obvious to choose fiber lasers for their compact volumes and easy to do laser light coupling).

Regarding Claim 9, Serra teaches the apparatus configured to model a three-dimensional modeled object according to claim 8, further comprising: 
a carrier configured to carry the light-absorbing material (fig. 1, glass slide, nano -ink, transferred material, substrate; fig. 6, donor substrate, liquid film); and 
wherein the light-absorbing material carried by the carrier is flown to a surface of the modeled object heated and melted, by the apparatus configured to fly a light-absorbing material (fig. 1, pulsed laser, glass slide, nano -ink, transferred material, substrate).

But Serra does not specifically disclose that wherein a unit configured to heat a surface of a modeled object.
 
However, Zenon teaches an apparatus for material deposition (abstract; fig. 1 and fig. 2A-B); wherein a unit configured to heat a surface of a modeled object (fig 1, 27; ¶[0035], line 7-11, A control unit 27 controls the operation of the optical and positioning assemblies, and carries out additional functions such as temperature control, so as to carry out the required printing, patterning and/or other manufacturing operations. -- control unit 27 controls apparatus temperature, it would also control the surface temperature of the modeled object).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Serra by the apparatus for material deposition of Zenon for the purpose of providing of an apparatus which enables a LIFT system to print on complicated 3D structures and can be operational in high volume manufacturing line (¶[0032], line 1-10).

Regarding Claim 10, Serra- Zenon combination teaches that the apparatus configured to model a three-dimensional modeled object according to claim 9,
wherein the unit configured to heat a surface of a modeled object comprises a unit configured to emit a laser beam for heating (fig. 1, 27, 40, 38; ¶[0035], line 7-11, A control unit 27 controls the operation of the optical and positioning assemblies, and carries out additional functions such as temperature control), and 
a peak power of the laser beam for heating is smaller than the laser beam configured to fly the light-absorbing material (fig. 2A, 52, 54; sub beams 54 have peak powers smaller than the peak power of maim laser beam 52).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872